Exhibit 10.4

MARSHALL EDWARDS, INC.

Form of Amended and Restated Lock-Up Agreement

May 16, 2011

Marshall Edwards, Inc.

11975 El Camino Real

Suite 101

San Diego, CA 92130

Re: Marshall Edwards, Inc. – Lock-Up Agreement

Dear Sirs:

This Amended and Restated Lock-Up Agreement is being delivered to you in
connection with the Amended and Restated Securities Purchase Agreement (the
“Amended Purchase Agreement”), dated as of May 16, 2011 by and among Marshall
Edwards, Inc. (the “Company”) and the investors party thereto (the “Buyers”),
with respect to the issuance of (i) common stock, par value $0.00000002 per
share (the “Common Stock”) and (ii) warrants (the “Warrants”) which Warrants
will be exercisable to purchase Common Stock in accordance with their terms.
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Amended Purchase Agreement.

In order to induce the Buyers to enter into the Amended Purchase Agreement, the
undersigned agrees that, commencing on the date hereof and ending on [the date
that is the earlier of (i) the date ninety (90) days after the date when all
Registrable Securities (as defined in the Registration Rights Agreement) and
Adjustment Shares (x) have been registered pursuant to a Registration Statement
(as defined in the Registration Rights Agreement) that is available for the
resale of all such Registrable Securities and Adjustment Shares or (y) can be
sold pursuant to Rule 144 without any restrictions or limitations and (ii) the
date thirteen (13) months after the Closing Date]1 (the “Lock-Up Period”), the
undersigned will not, and will cause all affiliates (as defined in Rule 144) of
the undersigned or any person in privity with the undersigned or any affiliate
of the undersigned not to, (i) sell, offer to sell, contract or agree to sell,
hypothecate, pledge, grant any option to purchase, make any short sale or
otherwise dispose of or agree to dispose of, directly or indirectly, any shares
of Common Stock or Common Stock Equivalents, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Securities and Exchange Act of 1934, as amended
and the rules and regulations of the Securities and Exchange Commission
promulgated thereunder with respect to any shares of Common Stock or Common
Stock Equivalents owned directly by the undersigned (including holding as a
custodian) or with respect to which the undersigned has beneficial ownership
within the rules and regulations of the Securities and Exchange Commission
(collectively, the “Undersigned’s Shares”), or (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any of the Undersigned’s Shares, whether any such

 

1 

For Lock-Up Agreement to be signed by Novogen Limited, replace with “December
24, 2011”.



--------------------------------------------------------------------------------

transaction described in clause (i) or (ii) above is to be settled by delivery
of shares of Common Stock or other securities, in cash or otherwise, (iii) make
any demand for or exercise any right or cause to be filed a registration
statement, including any amendments thereto, with respect to the registration of
any shares of Common Stock or Common Stock Equivalents or (iv)2 publicly
disclose the intention to do any of the foregoing.

The foregoing restriction is expressly agreed to preclude the undersigned, and
any affiliate of the undersigned and any person in privity with the undersigned
or any affiliate of the undersigned, from engaging in any hedging or other
transaction which is designed to or which reasonably could be expected to lead
to or result in a sale or disposition of the Undersigned’s Shares even if the
Undersigned’s Shares would be disposed of by someone other than the undersigned.
Such prohibited hedging or other transactions would include, without limitation,
any short sale or any purchase, sale or grant of any right (including, without
limitation, any put or call option) with respect to any of the Undersigned’s
Shares or with respect to any security that includes, relates to, or derives any
significant part of its value from the Undersigned’s Shares.

Notwithstanding the foregoing, the undersigned may transfer the Undersigned’s
Shares as a bona fide gift or gifts, provided that the donee or donees thereof
agree to be bound in writing by the restrictions set forth herein. The
undersigned now has, and, except as contemplated by the immediately preceding
sentence, for the duration of this Lock-Up Agreement will have, good and
marketable title to the Undersigned’s Shares, free and clear of all liens,
encumbrances, and claims whatsoever. The undersigned also agrees and consents to
the entry of stop transfer instructions with the Company’s transfer agent and
registrar (the “Transfer Agent”) against the transfer of the Undersigned’s
Shares except in compliance with the foregoing restrictions.

In order to enforce this covenant, the Company shall impose irrevocable
stop-transfer instructions preventing the Transfer Agent from effecting any
actions in violation of this Lock-Up Agreement.

The undersigned acknowledges that the execution, delivery and performance of
this Lock-Up Agreement is a material inducement to each Buyer to complete the
transactions contemplated by the Amended Purchase Agreement and that the Company
shall be entitled to specific performance of the undersigned’s obligations
hereunder. The undersigned hereby represents that the undersigned has the power
and authority to execute, deliver and perform this Lock-Up Agreement, that the
undersigned has received adequate consideration therefor and that the
undersigned will indirectly benefit from the closing of the transactions
contemplated by the Amended Purchase Agreement.

The undersigned understands and agrees that this Lock-Up Agreement is
irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors, and assigns.

This Lock-Up Agreement may be executed in two counterparts, each of which shall
be deemed an original but both of which shall be considered one and the same
instrument.

 

2 

For Lock-Up Agreement to be signed by Novogen Limited, add: “other than in any
filing required to be made with the United States or Australian regulatory
authorities in connection with any applicable shareholder approval requirements
in order to effect a distribution of Common Stock by the Undersigned to its
shareholders’”.

 

2



--------------------------------------------------------------------------------

This Lock-Up Agreement will be governed by and construed in accordance with the
laws of the State of New York, without giving effect to any choice of law or
conflicting provision or rule (whether of the State of New York, or any other
jurisdiction) that would cause the laws of any jurisdiction other than the State
of New York to be applied. In furtherance of the foregoing, the internal laws of
the State of New York will control the interpretation and construction of this
Lock-Up Agreement, even if under such jurisdiction’s choice of law or conflict
of law analysis, the substantive law of some other jurisdiction would ordinarily
apply.

[Remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

Very truly yours,

 

Exact Name of Stockholder

 

Authorized Signature

 

Title

Agreed to and Acknowledged:

 

MARSHALL EDWARDS, INC. By:  

 

  Name:   Title:

 

4